Citation Nr: 1146867	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the bilateral feet. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran had active service from December 1958 until December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board previously considered these issues in March 2008 and denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2009, the Court granted a Joint Motion for Remand (Joint Motion) submitted by the parties in the case and vacated the Board's March 2008 decision.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Joint Motion indicated that the Board failed to provide adequate reasons and bases in support of its decision.  Specifically, the Joint Motion indicated the Board failed to adequately consider the Veteran's reported complaints and history of in-service foot disorders under Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Joint Motion also noted that the Board should consider obtaining a VA examination with regard to the Veteran's service connection claim.  As such, the Board remanded the issues on appeal for further development in March 2010.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A fungal infection of the bilateral feet was not manifested during the Veteran's active service, nor is a fungal infection otherwise related to such service. 


CONCLUSION OF LAW

A fungal infection of the bilateral feet was not incurred in or aggravated during the Veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in November 2004 informed the Veteran of the information necessary to substantiate his claim for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A March 2006 notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the March 2010 Board remand, the VA obtained an opinion to ascertain the etiology of his bilateral foot fungus, most recently, in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from bilateral foot fungus as a result of his period of active service.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran's service medical records do not contain any complaints, treatment, or diagnosis of a fungal infection in either foot.  The Veteran's December 1962 separation examination reflects that his feet were clinically evaluated and found to be normal.  During a September 2005 Decision Review Officer (DRO) hearing, the Veteran stated that he was unsure if he was ever treated for any fungal infection in his feet during service.  However, he stated that he was told by an examiner at Castle Point that his current foot fungus condition could be related to his service in the Philippines, where he reports that his feet were constantly wet. 

Post-service, VA treatment records show that the Veteran sought treatment for a fungal infection in 2005.  In treatment notes from the Carmel VA Clinic, dated March 2005, June 2005, and December 2005 a podiatrist noted that the Veteran presented with foot pain.  He had heel spurs all of his adult life, for which he is service connected, as well as painful fungal toenails.  The examiner opined that the current fungal condition was related to athlete's foot during active duty service. 

Following the March 2010 Board remand, he was afforded a VA examination in conjunction with his claim in April 2010.  At that time, the Veteran complained of the cosmetic aspect of his claimed onychomycosis, with no other reported symptoms.  The Veteran reported that he was stationed in the Philippines for 1.5 years during active service, and that his feet were wet most of the time due to the monsoon rains.  He also reported that he developed bilateral foot pain at that time, which he described as pain over the heel area.  After a review of the claims file, the examiner noted that the Veteran complained of, and was treated for, heel pain.  The diagnosis was unclear (non-specific pain/metatarsalgia).  X-ray evidence did not demonstrate an abnormality.  The Veteran was unable to recall as to whether he had foot rashes or was diagnosed with fungal infection, and he was unable to state with certainty whether his bilateral onychomycosis of the big toe was present at separation.  The examiner noted that the Veteran's separation examination demonstrated normal foot findings.

On examination, the Veteran's gait was normal.  There were no callosities, breakdown, or unusual show wear patterns that would indicate abnormal weight bearing, and there were no skin or vascular changes.  Ultimately, the examiner diagnosed the Veteran with onychomycosis of the bilateral big toe.  While service treatment reports reflect treatment for foot pain, it was noted that those complaints were likely related to a musculoskeletal disorder which was less likely than not associated with his current diagnosis of foot fungus.  Therefore, it was less likely than not that the Veteran's current diagnosis was related to his period of active duty.  See VA examination report, April 2010.

Following an additional review of the claims file, the examiner provided an addendum opinion in July 2011.  He noted that the Veteran's foot examination was normal on December 11, 1958; that his foot arch was painful on January 8, 1962; that he was symptomatic for foot strain and diagnosed with left foot bursitis, chronic, on February 15, 1962; that he was diagnosed with foot strain, heel bursitis, calcaneal spur on the left, ion July 13, 1962; that a foot examination was normal on December 17, 1962; and that there was no specific mention of fungal infections or onychomycosis on September 3, 1963.  Post service, the examiner noted VA outpatient reports which diagnosed the Veteran with resolved chronic and interdigital tinea pedis and onychomycosis.

The examiner stated that a re-review of the claims file continued to support his prior opinion, and that foot pain in service and his current diagnosis of foot fungus were two separate clinical entities that are less likely associated or correlated.  He went on to state that onychomycosis is a fungal infection.  The other is likely a musculoskeletal condition.  Though the Veteran had multiple foot evaluations and treatment in service, his treatment records are silent as to superficial fungal infections and onychomycosis during active duty, as well as in 1963.  He noted that fungal infections occur immediately, especially since the Veteran testified that he had constant wetness of his feet.  Therefore, while he had foot pain in service, and podiatry reports in 2005 noted a causal connection, a review of the service treatment records does not support that evaluation.  As such, onychomycosis likely occurred post-service, given the lack of any documentation during service.  The examiner then opined that, given this information, it was less likely than not that the onychomycosis occurred during service, or was caused by the Veteran's reported constant foot wetness during that time.  Onychomycosis was also not the cause of bursitis, strain, or a calcaneal spur noted in service.  Instead, it is a fungal infection that is not infrequently found in the general population without overt risk factors such as constant wetness.  It tends to occur in patients with diabetes, poor hygiene, and active individuals with frequent foot sweating.  Onychomycosis does not generally present with foot pain.  See VA Addendum, July 2011.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

While the record contains notations in VA outpatient reports from 2005 which are favorable to the Veteran, the Board affords these opinions little probative weight.  First, in contrast to the detailed opinions of record, a notation was made during a podiatry consult in March 2005 which was recited in two later reports.  No review of the record was noted, to service treatment reports which are negative for fungal infection.  While the Board acknowledges the decision in Nieves-Rodriguez, failure to review these in-service reports compromised the opinion, as service connection requires a probative link to active service.  Moreover, the examiner failed to provide any rationale in support of this opinion, to include instances during the Veteran's period of service when he may have been diagnosed with this condition.  Further, the examiner did not explain how wet conditions in the late 1950's and early 1960's relate to a current diagnosis of bilateral foot fungus.

Instead, the Board assigns the highest probative value to the VA opinions of record.  Each opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of in-service treatment reports.  The examiner noted that in-service treatment encompassed musculoskeletal complaints and diagnoses, and that there is no in-service evidence of foot fungus.  Instead, the Veteran's current diagnosis is a fungal infection that is not infrequently found in the general population without overt risk factors such as constant wetness, and which does not generally present with foot pain.  

In addition to the medical evidence of record, the Board has reviewed the Veteran's statements in support of his claim, to include his RO hearing testimony, in which he testified that his feet were constantly wet, even though he was unable to actually recall an in-service fungal infection.  See Transcript, pp. 9-10.  With regard to these assertions by the Veteran, that his currently-diagnosed bilateral foot fungus had its onset during active service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report symptomatology, such as itching or painful feet, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical diagnosis for his claimed disorder for more than 40 years after service weighs the evidence against a finding that any claimed disorder was present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran himself is unable to even recall if he experienced a fungal infection during his period of active duty.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board also notes that the Veteran has not been shown to be competent to determine the etiology of any claimed disorder under the circumstances of this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the evidence of record does not establish that the Veteran's currently-diagnosed foot fungus had its onset in service, or is etiologically-related to service.  While the Veteran has received treatment for this disorder since 2005, the most competent medical evidence of record fails to link this diagnosis to his period of active service. There are no service treatment records which document any complaints or treatment for foot fungus, and post service records do not address this disorder until 2005.  Moreover, the most probative medical evidence of record stands in opposition to the Veteran's claim.  As such, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a fungal infection of the bilateral feet is denied. 


REMAND

Unfortunately, a remand is required in this case in order to address the Veteran's claim for entitlement to TDIU.  While the Board regrets any further delay, it does not appear that the Veteran's claim has been properly developed.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides [emphasis added]. " Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for calcaneal spurs evaluated as 20 percent disabling, hearing loss evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board note that in order to be considered for TDIU on an extraschedular basis on appeal, the matter must first be referred to the Director of the Compensation and Pension Service.  

At the September 2005 DRO hearing, the Veteran stated that his hearing loss and foot conditions forced him to take an early retirement from his truck driving occupation.  See Transcript, p. 14.  The Board acknowledges that, while the Veteran's combined disability rating is only 40 percent, a hearing disability and a foot disability may represent substantial barriers to operating a motor vehicle as a profession.  

According to the record, the Veteran has a high school education.  However, it is unclear whether his service-connected hearing and foot disabilities would prevent him from obtaining other employment, including that of a sedentary nature.  As to his primary profession, the Veteran's service-connected hearing loss and foot disabilities may be of such an extraordinary nature as to prevent the Veteran from maintaining any gainful employment.  This, however, is unclear, as the record is essentially silent as to any other vocational abilities which the Veteran may possess, and lacks the details of his employment history, educational and vocational attainment, and all other factors that may have a bearing on the issue.  Therefore, the Board is unable to determine whether the Veteran's is entitled to TDIU on an extraschedular basis.  38 C.F.R. §§ 4.15; 4.16(b).

As such, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA may obtain current, complete information concerning his TDIU claim.  Following the receipt of this information, the RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.

Following this development, should the RO/AMC find it plausible that the Veteran is unemployable due solely to service-connected disabilities, the issue should be referred to the Compensation and Pension Service for extra-schedular consideration.  See 4.16(b) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall take appropriate steps to afford the Veteran appropriate notice and assistance concerning the TDIU claim.  In particular, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  The RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, should the RO/AMC find it plausible that the Veteran is unemployable due solely to service-connected disabilities, the RO/AMC must refer the appeal to the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  

4.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


